Citation Nr: 0840056	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-05 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 24, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to an initial rating in excess of 50 for PTSD.

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to 
September 1969.  The record also indicates that the veteran 
had unverified periods of active and inactive duty training 
in the Army Reserves, including from 1986 to 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 2004 and May 2006 
by the Department of Veterans Affairs (VA) St. Louis, 
Missouri, Regional Office (RO).  

In February 2007, the Board denied the claims for an earlier 
effective date and an increased rating for PTSD, and the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  In 
September 2008, the veteran and VA filed a Joint Motion for 
Remand.  A September 2008 Order of the Court granted the 
joint motion, vacating the Board's decision in part and 
remanding the case for readjudication in compliance with the 
terms of the joint motion.

The issues of an increased rating for PTSD and TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection was initially received on 
February 10, 1993, and it was denied in an April 1994 
decision due to lack of service records.

2.  A request to reopen was subsequently denied in a December 
1996 rating decision based on lack of "evidence with which 
the VA might substantiate that [the alleged] stressors 
occurred."

3.  The grant of service connection for PTSD in April 2004 
was premised in large part on the acquisition of service 
department records which showed that the veteran's unit was 
involved in combat situations.


CONCLUSION OF LAW

The criteria for an effective date of February 10, 1993, for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(c), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In February 1993, the veteran filed a claim of service 
connection for PTSD, and this claim was denied in an April 
1994 decision.  The veteran responded by submitting 
additional evidence in support of his claim of service 
connection for PTSD, and the claim was again denied by a 
December 1996 rating decision.  A review of the record 
indicates that the veteran was informed of the aforementioned 
decisions and that he did not appeal any of them.  Hence, the 
RO's decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

In October 2003, the veteran submitted a request to reopen 
his claim of service connection for PTSD.  The request to 
reopen was subsequently granted, and service connection for 
PTSD was established by the RO in an April 2004 decision.  
The April 2004 decision assigned an effective date of October 
24, 2003, which was the date the request to reopen was 
received.  The veteran contends that the effective date 
should be the date he initially filed for service connection 
in February 1993.  

Generally, the assignment of an effective date is based on 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).  The effective date for the grant of 
service connection based on the submission of new and 
material evidence is slightly different, especially with 
regard to the receipt of service department records.  See 38 
C.F.R. § 3.400(q).

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  This regulation potentially 
applies in cases where the RO has obtained stressor 
verification records from the Army & Joint Services Records 
Research Center.  See Vigil v. Peake, No. 05-3246 (U.S. Vet 
App. February 12, 2008).

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following: A claim which is "reopened" under the section 5108 
on the basis of "new and material evidence" from other than 
service department reports is essentially a new claim, rather 
than a continuation of the prior claim, and the function of 
reopening under section 5108 is to remove the statutory 
finality bar of section 7104(b).  In contrast, where the 
claim is reopened on the basis of new and material evidence 
from service department reports, the VA has consistently 
treated it as a true "reopening" of the original claim and a 
review of the former disposition in light of the service 
department reports which were considered to have been lost or 
mislaid, and the award of benefits is made retroactive to the 
date of the original claim.  See 38 C.F.R. § 3.400(q)(2); VA 
G.C. Digested Opinion, July 17, 1984 (38 C.F.R. §  
3.400(q)(2) reflects "a longstanding VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the veteran's original claim.")

The Board notes that during the pendency of the veteran's 
appeal VA revised 
38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 52,455-52,457 (Sept. 
6, 2006).  As revised, the provision of the previous version 
of 38 C.F.R. § 3.400(q)(2) concerning service department 
records was removed.  The amended regulation reflects the 
provisions of former paragraph (q)(1)(ii), noted above, as 
new paragraph (q)(2).  Otherwise, there are no substantive 
changes to 38 C.F.R. § 3.400(q) that have an effect on the 
veteran's pending claim.  The new regulations moved the 
content of much of the old § 3.400(q)(2) to 38 C.F.R. § 
3.156(c) and added clarification to the definition of service 
department records.  Service department records are noted to 
include additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records.  
Service department records do not include records that VA 
could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source. 

In this case, the veteran's initial claim of entitlement to 
service connection for PTSD was received on February 10, 
1993.  The veteran submitted a stressor letter in March 1993, 
indicating that the stressful incidents occurred in July, 
September, and November 1968 and February, May, and September 
1969 while he was stationed in Vietnam with the 1st 
Battalion, 52nd Infantry, 198th Light Infantry Brigade.  The 
veteran also submitted VA medical records which reported 
diagnoses of PTSD due to Vietnam service.  See, e.g., October 
1992 VA treatment record.  See also May 1993 VA examination 
record.  The claim was denied in April 1994 for lack of 
service records.  The veteran was informed to provide the 
name of his reserve unit.  

In response to the denial, the veteran submitted some 
personnel records in April 1994.  In April 1995, he submitted 
additional medical records reporting treatment for PTSD.  In 
March 1996, he submitted another stressor statement and 
Vietnamese newspaper articles detailing a trip the veteran 
took to Vietnam in which he located bodies of dead Vietnamese 
and returned a diary.  Another VA examination was then 
conducted, which confirmed a diagnosis of PTSD.  See October 
1996 VA examination record.  In December 1996, the RO issued 
a rating decision denying the claim due to lack of evidence 
"with which the VA might substantiate that the stressors 
occurred," such as "dates of the alleged incidents and unit 
of assignment".

In October 2003, the veteran filed a request to reopen his 
claim of service connection for PTSD, for which he submitted 
a copy of unit records for the 1st Battalion, 52nd Infantry 
dating in July, August, and September 1968, and January 1969.  
The unit records indicate that the unit was exposed to mortar 
attacks and other combat situations.  Based on this evidence, 
the RO conceded that the veteran had been in combat 
conditions during service in Vietnam and granted service 
connection, with an effective date of the date of claim.  

A review of the April 2004 rating decision indicates that the 
basis for the grant of service connection was clearly the 
submission of the unit records as they allowed for the 
corroboration of the veteran's reported stressors.  The Board 
notes that the veteran's service personnel records do not 
indicate which unit he was in and that a January 2004 PIES 
report indicates that the veteran served in Vietnam from 
August 31, 1969, to June 20, 1970.  It appears that the PIES 
report is wrong, however, as the DD-214 clearly indicates 
that the veteran was discharged from active service in 
September 1969, by which he had served 13 months in the 
Pacific and for which he received a Vietnam Campaign Medal 
and a Vietnam Service Medal.  Furthermore, the veteran is 
competent to report the unit with which he served, and the 
Board finds the veteran's account credible and consistent 
with the DD-214's notation that the veteran served as a light 
vehicle driver.  

The Board finds that the service department records would 
have been obtainable based on the veteran's initial stressor 
questionnaire.  In the questionnaire, the veteran adequately 
provided both the name of his unit and specific dates for 
certain stressors, which would have been enough information 
to search the command reports.  See 38 C.F.R. § 3.159(a)(2).

Accordingly, based on the acquisition of new service 
department records, the grant of service connection for PTSD 
must be made effective back to the date of receipt of the 
veteran's original claim for benefits.  See Lalonde v. West, 
12 Vet. App. 377, 382 (1999) ("[T]he effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.")  
Therefore, an effective date of February 10, 1993, for the 
award of service connection for PTSD is granted.


ORDER

An effective date of February 10, 1993, for the grant of 
service connection for PTSD is granted.


REMAND

Further development is needed on the claims of increased 
rating for PTSD and TDIU.  The evidence indicates that the 
veteran was awarded Social Security Administration (SSA) 
benefits solely for physical impairments; his PTSD was not a 
factor in the award of benefits.  The evidence also indicates 
that the veteran has attributed his inability to work to his 
PTSD, however, and a March 2004 VA examination record reports 
the examiner's finding that the veteran's PTSD resulted in 
"significant symptoms interrupting daily living and leading 
to marked limitation in social and occupational 
functioning."  

Based on the March 2004 VA examiner's finding, the Board 
believes that an opinion on the severity of the veteran's 
current condition, and his employability, is necessary to 
decide this claim.  See 38 C.F.R. § 3.159(c)(4).  



Because the claim of entitlement to TDIU is inextricably 
intertwined with the issue of an increased rating for PTSD, 
the issue of entitlement to TDIU is held in abeyance pending 
completion of the development discussed below.  See Hoyer v. 
Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination to determine the severity 
of his PTSD.  The examiner should state 
whether the veteran's PTSD renders him 
unable to obtain or retain substantially 
gainful employment.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.

2.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


